Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This office action is in response to the amendment filed on 7/5/2022. Currently claims 1-13, 15, 17-30, 32-35, 42-43, 46-47 and 50-51 are pending.

Response to Arguments
Applicant’s arguments, see pgs. 11-12, filed 7/5/2022, with respect to the rejection(s) of claim(s) 1-4, 7-10, 13, 18-19, 21-23, 25 rejected under 35 USC 103 as being unpatentable over Yun in view of Terry, claim 11 rejected under 35 USC 103 as being unpatentable over Yun in view of Terry in view of Simon, claims 5-6 and 20 rejected under 35 USC 103 as being unpatentable over Yun in view of Terry in view of Penner, claims 12, 14 and 47 rejected under 35 USC 103 as being unpatentable over Yun in view of Terry in view of Kornet in view of De Taboada, claims 16-17 rejected under 35 USC 103 as being unpatentable over Yun in view of Terry in view of Kornet in view of De Taboada in view of Penner, claims 15 and 24 rejected under 35 USC 103 as being unpatentable over Yun in view of Terry in view of Puskas, claims 26-30 and 34-35 are rejected under 35 USC 103 as being unpatentable over Yun in view of Kornet in view of De Taboada in view of Westlund in view of Boveja, claims 32-33 rejected under 35 USC 103 as being unpatentable over Yun in view of Kornet in view of De Taboada in view of Westlund in view of Boveja in view of Penner, claims 37-38 rejected under 35 USC 103 as being unpatentable over Yun in view of Kornet in view of De Taboada in view of Westlund in view of Boveja in view of Puskas, and claims 42-44 and 46 rejected under 35 USC 103 as being unpatentable over Yun in view of Scheiner have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the additional references of Baru et al (US 20160256692) and Levine et al (US 20160114165) as outlined below.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 17 depends on claim 16. However, claim 16 has been cancelled; so, it is not clear which claim 17 depends on. The broadest reasonable interpretation is that claim 16 is dependent on claim 2 and this has been taken for this examination.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-4, 7-10, 13, 17-23, 25 and 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baru et al (US 20160256692) hereafter known as Baru in view of Levine et al (US 20160114165) hereafter known as Levine.

Independent claims:
Baru discloses:
Regarding claim 1:
A method for treating a subject [see para 30… “The invention also involves a method for nerve stimulation”], comprising:
stimulating a nerve with a first stimulation signal [see para 30… “The stimulation pulses are preferably delivered to a vagus nerve and/or a phrenic nerve” and para 22… “The Respiration Effort Signal (REFFS) is preferably used as feed-forward parameter for the delivery of Vagus Nerve Stimulation (VNS) therapy so that any stimulation spillage to the phrenic nerve will assist breathing.” A vagus nerve is directly stimulated and the phrenic nerve is stimulated by spillover from the vagus nerve.] 
comprising an amount of a stimulation parameter, wherein the stimulation parameter includes a stimulation charge, a frequency of pulses within a stimulation train, or a breath rate [see para 63… “a programmable train of one or more pulses with a fixed charge per pulse, and a fixed frequency between them” discloses a frequency of pulses within a stimulation train], and 
wherein stimulation of the nerve with the first stimulation signal assists or causes contraction of a respiratory muscle in the subject [see para 30… “The stimulation pulses are preferably delivered to a vagus nerve and/or a phrenic nerve. The pulse delivery preferably occurs during a breathing pause.” and para 63…“Given the delay between Phrenic Nerve Stimulation (PhrNS) and contraction of the diaphragm muscle, this feed-forward control permits any VNS stimulation spillage to the phrenic nerve”. When the phrenic nerve is stimulated by stimulation spillage from the vagus nerve the diaphragm contracts.];
However, Baru fails to disclose: determining a condition of a brain in the subject, modifying the amount of the stimulation parameter based on the condition of the brain, stimulating the nerve with a second stimulation signal comprising the modified amount of the stimulation parameter, wherein stimulation of the nerve with the second stimulation signal assists or causes contraction of the respiratory muscle in the subject.
Levine discloses using electroencephalography (EEG) signals (i.e. determining a condition of a brain in a subject) to provide feedback to vagal nerve stimulation [see abstract… “The EEG recordings can be used to provide feedback control to help optimize stimulation parameters and to screen for patients that respond well to VNS therapy”]. Levine further discloses using this feedback for modify the amount of the stimulation (i.e. modifying the amount of the stimulation parameter based on the condition of the brain) and stimulating the vagus nerve based on this feedback (i.e. stimulating the nerve with a second stimulation signal comprising the modified amount of the stimulation parameter)] for the purpose improving the neurostimulation in the analogous art of stimulation of the vagus nerve [see abstract… “Described herein are methods and systems for using EEG recordings to improve vagus nerve stimulation (VNS) therapy.”] This is also understood to recite wherein stimulation of the nerve with the second stimulation signal assists or causes contraction of the respiratory muscle in the subject as the phrenic nerve of Baru in view of Levine is stimulated with the vagus nerve as outlined above.
 It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Baru by: determining a condition of a brain in the subject, modifying the amount of the stimulation parameter based on the condition of the brain,
stimulating the nerve with a second stimulation signal comprising the modified amount of the stimulation parameter, and wherein stimulation of the nerve with the second stimulation signal assists or causes contraction of the respiratory muscle in the subject similarly to that disclosed by Levine as this will improve the neurostimulation applied. 


Regarding claim 19:
Baru discloses:
A system [see Fig. 2 and para 37… “FIG. 2 shows the system of FIG. 1 in combination with external devices”], comprising:
a processor [see Fig. 2 element 604 and para 45… “a Programmer 604, external devices which communicate with the IPG 106”]:
a stimulator [see para 47…. “Within the IPG case 20, one or more stimulation units 36, 38, 40, 42, 44 and 46 are respectively electrically connected to the connectors 24, 26, 28, 30, 32 and 34, and are configured to generate stimulation pulses and to deliver the pulses via a respective connector 24, 26, 28, 30, 32 and 34. However, instead of having one stimulation unit 36 to 46 for each connector 24 to 34 (and thus for each electrode 107 of lead 100), one stimulation unit and a switch matrix can be provided, whereby the switch matrix allows delivery of stimulation pulses via selected connectors (and thus via selected electrodes 107 of lead 100).  In another version of the illustrated arrangement, all electrodes 107 of lead 100 are switched in parallel to each other, and thus only one connector and one stimulation unit is needed.” One stimulator connected in parallel to multiple electrodes is a stimulator.] configured to stimulate a nerve based on the stimulation parameter [para 30… “The stimulation pulses are preferably delivered to a vagus nerve and/or a phrenic nerve” and para 22… “The Respiration Effort Signal (REFFS) is preferably used as feed-forward parameter for the delivery of Vagus Nerve Stimulation (VNS) therapy so that any stimulation spillage to the phrenic nerve will assist breathing.” A vagus nerve is directly stimulated and the phrenic nerve is stimulated by spillover from the vagus nerve.], 
wherein stimulation of the nerve assists or causes contraction of a respiratory muscle in the subject [see para 30… “The stimulation pulses are preferably delivered to a vagus nerve and/or a phrenic nerve. The pulse delivery preferably occurs during a breathing pause.” and para 63…“Given the delay between Phrenic Nerve Stimulation (PhrNS) and contraction of the diaphragm muscle, this feed-forward control permits any VNS stimulation spillage to the phrenic nerve” When the phrenic nerve is stimulated by stimulation spillage from the vagus nerve the diaphragm contracts.]
Also, Baru’s processor has a stimulation parameter that includes a stimulation current [see para 59… “The stimulation is preferably current-based”]

However, Baru fails to disclose the processor as being configured to: determine a condition of a brain in a subject, after determining the condition of the brain, selecting a level of a stimulation parameter from pre-programmed levels of the stimulation parameter, and wherein the stimulation parameter is selected based on the condition of the brain.
Levine discloses using electroencephalography (EEG) signals (i.e. determine a condition of a brain in a subject) to provide feedback to vagal nerve stimulation [see abstract… “The EEG recordings can be used to provide feedback control to help optimize stimulation parameters and to screen for patients that respond well to VNS therapy”]. Levine further discloses using this feedback for modify the amount of the stimulation (i.e. selecting a level of a stimulation parameter from pre-programmed levels of the stimulation parameter, wherein the stimulation parameter is selected)] for the purpose improving the neurostimulation in the analogous art of stimulation of the vagus nerve [see abstract… “Described herein are methods and systems for using EEG recordings to improve vagus nerve stimulation (VNS) therapy.”] 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Baru’s processor to: determine a condition of a brain in a subject, after determining the condition of the brain, selecting a level of a stimulation parameter from pre-programmed levels of the stimulation parameter, wherein the stimulation parameter is selected based on the condition of the brain, similarly to that disclosed by Levine as this will improve the neurostimulation applied.

Dependent claims:
Regarding claims 2-4, Para 2 of Baru [see para 2… “Preferably, the system is suitable for Vagus-Phrenic Nerve Stimulation (VNS-PhrNS) therapy”] discloses stimulation of the phrenic nerve (a first nerve) and the vagus nerve (a second nerve) which recites claim 3. Para 8 of Baru [see “There is also evidence that increasing parasympathetic activity may stimulate the production of nitric oxide, and reduce the devastating inflammatory process involved in heart failure. Present vagus nerve stimulation devices for CHF involve an implanted nerve cuff electrode that connects via wires to an IPG in the patient's chest.” ] discloses that it is established that increasing parasympathetic activity (of which the vagus nerve is main component) to mitigate the damaging effects of inflammation (which can be causing factor of injury or damage in the brain) which recites claim 2. Finally, the vagus nerve innervates the brain and lungs Thus, stimulating the vagus nerve as taught by Baru in view of Levine is understood to affecting signaling from of the second nerve to the brain or lung. 


Regarding claim 7, Fig. 1 of Buru shows an implantable generator (see element 106) and para 47 of Buru [see “In another version of the illustrated arrangement, all electrodes 107 of lead 100 are switched in parallel to each other, and thus only one connector and one stimulation unit is needed.”] discloses inside this implantable generator is a stimulator (i.e. an implantable stimulator) that can stimulate all the electrodes. Based on para 30 of Buru [see “The stimulation pulses are preferably delivered to a vagus nerve and/or a phrenic nerve.”] discloses the device as stimulating both the vagus (i.e. the second nerve) and phrenic nerve, Buru in view of Levine is understood to include an implantable stimulator as claimed.

Regarding claims 8-9:
Baru in view of Levine discloses the invention substantially as claimed including all the limitations of claims 1-2 which includes stimulation of a first nerve and a second nerve. Additionally, Baru in view of Levine discloses stimulation of a second nerve (see rejection to claim 1 which discusses stimulating either or both the phrenic and vagus nerves with the phrenic nerve being a first nerve and the vagus nerve being the second nerve). 
However, Baru in view of Levine fails to disclose stimulating a third nerve and the second and third nerves being the left and right vagus nerves respectively.
It would have been obvious to one having ordinary skill at the time the invention was filed to modify Baru in view of Levine by stimulating a third nerve since this is a duplication of steps which has been deemed by the courts, absent unexpected results to be an obvious modification [see In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)]
	It would have been obvious to one having ordinary skill in art at the time the invention was filed to further modify Baru in view of Levine to stimulate the left and right vagus nerves, since there are a limited number of major targets of the vagus nerve (the left and right partitions of the vagus nerve) and the right and left vagus nerves are those limited major targets.

Regarding claim 10, the abstract of Baru [see “a stimulation unit configured to generate nerve stimulation electric pulses”] discloses stimulating the nerves (including the second nerve) with electrical energy.

Regarding claim 13, para 30 of Baru [see… “The stimulation pulses are preferably delivered to a vagus nerve and/or a phrenic nerve”] and para 63 [see “Given the delay between Phrenic Nerve Stimulation (PhrNS) and contraction of the diaphragm muscle,”] discloses the nerve as including the phrenic nerve which affects the contraction of the diaphragm.

Regarding claim 17, para 63 of Baru [see “Given the delay between Phrenic Nerve Stimulation (PhrNS) and contraction of the diaphragm muscle, this feed-forward control permits any VNS stimulation spillage to the phrenic nerve (should it occur) to appear at the inspiration period 502,”] discloses timing the stimulation of the vagus nerve (i.e. the second nerve) and the spillage of the phrenic nerve as being stimulated during the inspiration period.

Regarding claim 18:
Baru in view of Levine discloses the invention substantially as claimed including all the limitations of claim 1 which includes stimulating a first and second nerve [see Para 2 of Baru… “Preferably, the system is suitable for Vagus-Phrenic Nerve Stimulation (VNS-PhrNS) therapy” discloses stimulation of the phrenic nerve (a first nerve) and the vagus nerve (a second nerve).]
.	However, Baru in view of Levine fails to disclose “inhibiting transmission of an aberrant signal by a second nerve”.
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Baru in view of Levine by stimulating a second nerve to inhibit transmission of an aberrant signal because there are only two ways stimulation of nerve affects signals to increase or decrease (i.e. inhibit) transmission and inhibiting transmission is one of those two options.
 


Regarding claim 20, para 74 of Baru [see “4) the system can provide assistive breathing therapy for CHF patients admitted to the hospital and placed on mechanical ventilation”] discloses including this device with a mechanical ventilator.


Regarding Claim 21:
Baru in view of Levine discloses the invention substantially as claimed including all the limitations of claims 19. Additionally, Baru in view of Levine discloses a processor [see Fig. 2 element 604 and para 45 of Baru… “a Programmer 604, external devices which communicate with the IPG 106.”] which inherently has some form of interface that allows for control of the stimulator.
However, Baru in view of Levine is silent to the exact details of the interface of the processor and therefore fails to disclose “one or more switches being configured to regulate stimulation output to the stimulator’”
At the time the invention was filed, it would have been an obvious matter of design choice to a person of ordinary skill to place switches that control the stimulator connected to the processor because applicant has not disclosed that a switch provides an advantage, is used for a purpose, or solves a stated problem beyond that of control of the stimulator. One of ordinary skill furthermore would have expected Baru in view of Levine’s interface that controls the stimulator or the claimed switches configured to regulate stimulation output to the stimulator to perform equally well because both would perform the same function of controlling stimulation to the nerves equally well.



Regarding claim 22-23, Para 16 of Baru [see “Stimulation pulses can be delivered in anticipation of a physiological event in the respiration pattern that can be predicted from the chest Respiration Effort Signal (REFFS) or other respiration activity signal.”] and para 52 of Baru [see “The impedance signal generated by the impedance measurement unit 60 represents an intrathoracic impedance which depends on the breathing activity of a patient. Thus, the control unit 50 can determine the chest Respiration Effort Signal (REFFS) from the impedance signal supplied by the impedance measurement unit 60.”] discloses an impedance measurement unit which determines respiration patterns and also provides feedback for stimulation based on the respiration pattern. This unit is at least a sensor that can detect a respiratory event and is in contact with the stimulator. 

Regarding claim 25, Para 2 of Baru [see para 2… “Preferably, the system is suitable for Vagus-Phrenic Nerve Stimulation (VNS-PhrNS) therapy”] discloses stimulation (i.e. affect signaling) of phrenic nerve (a first nerve) and the vagus nerve (a second nerve). 

Regarding 50:
Baru in view of Levine discloses the invention substantially as claimed including all the limitations 1 and ventilating the subject with a mechanical ventilate [see para 74 of Baru… “4) the system can provide assistive breathing therapy for CHF patients admitted to the hospital and placed on mechanical ventilation”]. Additionally, as discussed in rejection to claim 1 above. Levine discloses measuring EEG which is a test result of the brain with these EEG records being compared to thresholds (i.e. predetermined value) as discussed in para 117 of Levine. Since, Baru in view of Levine discloses including ventilation this test result is understood to be an effect of ventilation.


Claim(s) 26-27 and 32-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baru in view of Levine in view of Puskas et al (US 20030074039) hereafter known as Puskas

Independent claim:
Regarding claim 26:
Baru discloses:
A method for treating a subject [see para 30… “The invention also involves a method for nerve stimulation”], comprising: 
stimulating a first nerve with a first stimulator [see para 47….  In another version of the illustrated arrangement, all electrodes 107 of lead 100 are switched in parallel to each other, and thus only one connector and one stimulation unit is needed.”] to assist or cause contraction of a respiratory muscle in the subject [see para 30… “The stimulation pulses are preferably delivered to a vagus nerve and/or a phrenic nerve. The pulse delivery preferably occurs during a breathing pause.” and para 63…“Given the delay between Phrenic Nerve Stimulation (PhrNS) and contraction of the diaphragm muscle, this feed-forward control permits any VNS stimulation spillage to the phrenic nerve” These sections disclose directly stimulating the vagus nerve and stimulating the phrenic nerve with the spillage stimulation. When the phrenic nerve is stimulated by stimulation spillage from the vagus nerve the diaphragm contracts. The phrenic nerve is a first nerve]; and 
stimulating a second nerve with the first stimulator, wherein stimulating the second nerve reduces brain inflammation [see para 30… “The stimulation pulses are preferably delivered to a vagus nerve and/or a phrenic nerve”  and para 8 of Baru see… “There is also evidence that increasing parasympathetic activity may stimulate the production of nitric oxide, and reduce the devastating inflammatory process involved in heart failure. Present vagus nerve stimulation devices for CHF involve an implanted nerve cuff electrode that connects via wires to an IPG in the patient's chest.” Para 30 discloses stimulating the Vagus nerve and phrenic nerve. As discussed previously in the rejection to this claim, the one stimulator directly stimulates the vagus nerve (the second nerve) and through stimulation spillage stimulates the phrenic nerve (the first nerve). Additionally, the cited section of para 8, discloses that it is established that increasing parasympathetic activity (of which the vagus nerve is main component) to mitigate the damaging effects of inflammation. Thus, stimulating the vagus nerve (the second nerve) as taught by Baru in view of Levine is understood to reduce inflammation in the body including the brain.]
the first stimulator having a first set of electrodes configured to stimulate a phrenic nerve and a second set of electrodes configured to stimulate a vagus nerve [see elements 107 and para 47…. “all electrodes 107 of lead 100 are switched in parallel to each other, and thus only one connector and one stimulation unit is needed” and para 30… “The stimulation pulses are preferably delivered to a vagus nerve and/or a phrenic nerve”. These sections disclose how one stimulator is connected to electrodes which stimulate the vagus nerve, the phrenic nerve or both. This is at least a first and second set of electrodes as claimed]. 
However, Baru fails to disclose wherein the first stimulator comprises an intravascular catheter.
Puskas discloses a catheter with multiple electrodes [see abstract “The present invention further provides embodiments of catheter and tube electrode devices that incorporate expanding electrodes intended to contact the interior walls of blood vessels or anatomic structures in which the electrode devices are implanted.” And see para 81 “In the circumferential electrode embodiment shown in FIG. 3C, non-conductive ribs 205 support electrically exposed electrodes 206 circumferentially disposed thereon.”] that are intravenous (ie placed in blood vessels) [see para 71…. “intravenous catheters having a distally disposed electrode means that can be expanded in the internal jugular vein so as to press up against the internal wall of the internal jugular vein and force contact between an electrode and the blood vessel wall.”] that provides a noninvasive stimulation of nerves in the analogous art of nerve stimulation [see abstract… “The present invention also provides cutaneous array electrodes that may be used non-invasively to stimulate the vagus nerve.”]
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Baru by changing the implantable stimulator with a catheter stimulator with multiple electrodes and positioned in the blood vessels similarly to that disclosed by Puskas as this configuration / placement of electrodes can replace an invasive treatment with a less invasive treatment to stimulate nerves thereby decreasing the risk of treatment

Dependent claims
Regarding claim 27:
Baru in view of Levine discloses the invention substantially as claimed including all the limitations of claim 26 which includes a first stimulator and stimulating a first and second nerve.
However, Baru in view of Levine fails to disclose the first stimulator stimulating a third nerve as recited by claim 27.
It would have been obvious to one having ordinary skill at the time the invention was filed to further modify Baru in view of Levine by stimulating a third nerve by a first stimulator as this is a duplication of steps which has been deemed by the courts, absent unexpected results to be an obvious modification [see In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)]

Regarding claim 32: para 74 of Baru [see “4) the system can provide assistive breathing therapy for CHF patients admitted to the hospital and placed on mechanical ventilation”] discloses including this device with a mechanical ventilator (i.e. ventilating the subject with a mechanical ventilator).

Regarding claim 33: para 63 of Baru [see “Given the delay between Phrenic Nerve Stimulation (PhrNS) and contraction of the diaphragm muscle, this feed-forward control permits any VNS stimulation spillage to the phrenic nerve (should it occur) to appear at the inspiration period 502,”] discloses timing the stimulation of the vagus nerve (i.e. the second nerve) and the spillage of stimulation of the phrenic nerve as being stimulated during the inspiration period.

Regarding claim 34, Para 2 of Baru [see para 2… “Preferably, the system is suitable for Vagus-Phrenic Nerve Stimulation (VNS-PhrNS) therapy”] discloses stimulation of the phrenic nerve (a first nerve) and the vagus nerve (a second nerve). 

Regarding claim 35, para 30 of Baru [see… “The stimulation pulses are preferably delivered to a vagus nerve and/or a phrenic nerve”] and para 63 [see “Given the delay between Phrenic Nerve Stimulation (PhrNS) and contraction of the diaphragm muscle,”] discloses the first nerve as be the phrenic nerve which affects the contraction of the diaphragm. Thus, the respiratory muscle is understood to be a diaphragm.

Claim(s) 42-43 and 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baru in view of Kornet et al (US 8504161) hereafter known as Kornet.

Independent claims:
Regarding claim 42:
Baru discloses:
A method for treating a subject [see para 30… “The invention also involves a method for nerve stimulation”], comprising: 
stimulating a phrenic nerve [see para 30… “The stimulation pulses are preferably delivered to a vagus nerve and/or a phrenic nerve” and para 22… “The Respiration Effort Signal (REFFS) is preferably used as feed-forward parameter for the delivery of Vagus Nerve Stimulation (VNS) therapy so that any stimulation spillage to the phrenic nerve will assist breathing” As discussed in these sections Baru will stimulate both the vagus and the phrenic nerve. The phrenic nerve is stimulated via stimulation spillage from the Vagus nerve.] with a stimulator [see para 47… “Within the IPG case 20, one or more stimulation units 36, 38, 40, 42, 44 and 46 are respectively electrically connected to the connectors 24, 26, 28, 30, 32 and 34, and are configured to generate stimulation pulses”] to assist or cause contraction of a respiratory muscle in the subject  [see para 67… “Phrenic Nerve Stimulation (PhrNS) may minimize diaphragm atrophy, and may therefore accelerate the period during which the patient is weaned off ventilation” which implies that phrenic nerve stimulation assists in contraction of the diaphragm (a respiratory muscles)]; 
Additionally, Baru discloses that inflammatory processes have a negative effect on the heart and that vagus nerve can help reduce inflammation [see para 8… “There is also evidence that increasing parasympathetic activity may stimulate the production of nitric oxide, and reduce the devastating inflammatory process involved in heart failure.”]
However, Baru fails to disclose:
“quantifying vagus nerve activity in the subject, wherein the quantification of vagus nerve activity is obtained by testing heart blood flow, testing peripheral blood flow, testing blood pressure, imaging, or assessing inflammation or pain-related molecules in blood of the subject”, “generating a stimulation parameter based on the quantification of vagus nerve activity” and “stimulating the phrenic nerve based on the stimulation parameter”.
	Kornet discloses a device that modulates vagal nerve signals (i.e. stimulates the vagus nerve) to reduce inflammation based on comparison to an inflammation threshold in the analogous art of nerve stimulation [see abstract.. “A medical device is configured to perform a method for modulating vagal nerve signals to reduce inflammation” and “The metric is compared to an inflammation detection threshold”]. Kornet further discloses that the way inflammation is measured is through pro-inflammatory markers in the blood (i.e. quantifying vagus nerve activity in the subject wherein the quantifying is obtained by inflammation or pain-related molecules in the blood of the subject) and that this quantification is then used to adjust vagal stimulation (i.e. generating a stimulation parameter based on the quantification of vagus nerve activity and stimulate based on the stimulation parameter) [see Col.3 lines 56-67 and Col. 4 lines 1-4… “a pro-inflammatory marker may be measured in blood or urine from the patient.” And “The marker measurement may be transmitted to IMD 10 via telemetry and used by control circuitry in IMD 10 to automatically adjust the vagal stimulation therapy.”]
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Baru by quantifying vagus nerve activity in the subject wherein the quantification of vagus nerve activity is obtained by assessing inflammation or pain-related molecules in blood of the subject, generating a stimulation parameter based on the quantification of vagus nerve activity and stimulating the vagus nerve similarly to that disclosed by Kornet as this would help further reduce health problems of the user when excessive inflammation is detected. While, Baru in view of Kornet directs the stimulation to the vagus nerve and not the phrenic nerve, the stimulation spills over to the phrenic nerve (i.e. stimulates the phrenic nerve). Thus, Baru in view of Kornet is also understood to recite the step of stimulating the phrenic nerve based on the stimulation parameter.

Regarding claim 46:
Baru discloses
A system [see Fig. 2 and para 37… “FIG. 2 shows the system of FIG. 1 in combination with external devices”] comprising:
a first nerve stimulator [see para 47… “Within the IPG case 20, one or more stimulation units 36, 38, 40, 42, 44 and 46 are respectively electrically connected to the connectors 24, 26, 28, 30, 32 and 34, and are configured to generate stimulation pulses”] configured to stimulate a phrenic nerve [see para 30… “The stimulation pulses are preferably delivered to a vagus nerve and/or a phrenic nerve”], 
wherein stimulation of the phrenic nerve assists or causes contraction of a respiratory muscle in the subject  [see para 67… “Phrenic Nerve Stimulation (PhrNS) may minimize diaphragm atrophy, and may therefore accelerate the period during which the patient is weaned off ventilation” which implies that phrenic nerve stimulation assists in contraction of the diaphragm (a respiratory muscles)]; and
 	a processor [see Fig. 2 element 604 and para 45… “a Programmer 604, external devices which communicate with the IPG 106”] 
Additionally, Baru discloses that inflammatory processes have a negative effect on the heart and that vagus nerve can help reduce inflammation [see para 8… “There is also evidence that increasing parasympathetic activity may stimulate the production of nitric oxide, and reduce the devastating inflammatory process involved in heart failure.”]
However, Baru fails to disclose the processor as being configured to: “receive a quantification of a vagus nerve activity in the subject, wherein the quantification of vagus nerve activity is obtained by testing heart blood flow, testing peripheral blood flow, testing blood pressure, imaging, or assessing inflammation or pain-related molecules in blood of the subject”, “generate an amount of a stimulation parameter based on the quantification of the vagus nerve activity, wherein the stimulation parameter includes a stimulation charge, a frequency of pulses within a stimulation train, or a breath rate” and “cause the first nerve stimulator to deliver a stimulation signal to the phrenic nerve, wherein the first stimulation signal includes the amount of the stimulation parameter and assists or causes contraction of the respiratory muscle in the subject”.
Kornet discloses a device that controls vagal nerve signals to reduce inflammation based on comparison to an inflammation threshold in the analogous art of nerve stimulation [see abstract.. “A medical device is configured to perform a method for modulating vagal nerve signals to reduce inflammation” and abstract “The metric is compared to an inflammation detection threshold”]. Kornet further discloses that the way inflammation is measured is through pro-inflammatory markers in the blood (i.e. quantifying vagus nerve activity in the subject wherein the quantifying is obtained by inflammation or pain-related molecules in the blood of the subject) and that this quantification is then entered into the programmer (i.e. the processor) to automatically used to adjust vagal stimulation (i.e. generating a stimulation parameter based on the quantification of vagus nerve activity and stimulate based on the stimulation parameter) with this  [see Col.3 lines 56-67 and Col. 4 lines 1-4… “a patient or clinician, may manually enter data into remote database 62 or programmer 60 that is then used by system 8 to control electrical stimulation therapy delivered to a vagal nerve. For example, a pro-inflammatory marker may be measured in blood or urine from the patient. The blood- or urine-based pro-inflammatory marker measurement may then be entered into remote database 62 or programmer 60” And “The marker measurement may be transmitted to IMD 10 via telemetry and used by control circuitry in IMD 10 to automatically adjust the vagal stimulation therapy.”]
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Baru by modifying Baru’s processor to perform the steps of quantifying vagus nerve activity in the subject wherein the quantification of vagus nerve activity is obtained by assessing inflammation or pain-related molecules in blood of the subject, generating a stimulation parameter based on the quantification of vagus nerve activity and stimulating the vagus nerve similarly to that disclosed by Kornet as this would help further reduce health problems when excessive inflammation is detected. While, Baru in view of Kornet directs the stimulation to the vagus nerve and not the phrenic nerve, the stimulation spills over to the phrenic nerve (i.e. stimulates the phrenic nerve) and causes contraction of the diaphragm. Thus, Baru in view of Kornet is also understood to recite the processor as causing the first nerve stimulator to deliver stimulation to the phrenic nerve based on the stimulation parameter as claimed. Additionally, as Baru in view of Kornet discloses the stimulation to be a frequency of pulses within a stimulation train [see para 63 of Baru… “a programmable train of one or more pulses with a fixed charge per pulse, and a fixed frequency between them”], Baru in view of Kornet is understood to recite wherein the stimulation parameter includes a stimulation charge, a frequency of pulses within a stimulation train, or a breath rate.



Dependent claims:

Regarding claim 43, Para 2 of Baru [see… “Preferably, the system is suitable for Vagus-Phrenic Nerve Stimulation (VNS-PhrNS) therapy”] and para 30 of Baru [see… “The stimulation pulses are preferably delivered to a vagus nerve and/or a phrenic nerve.”] discloses stimulation of the phrenic nerve and the vagus nerve. 

Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baru in view of Levine as applied to claims 1-2 above, and further in view of Penner et al (US 20100094376) hereafter known as Penner.

Regarding claims 5-6
Baru in view of Levine discloses the invention substantially as claimed including all the limitations 1-2. 
However, Baru in view of Levine fails to disclose an external nerve stimulator that is positioned on a skin area adjacent to a vagus nerve as recited in claims 5-6.
Penner discloses stimulating the vagus nerve externally on a skin area at a position near the diaphragm [see Fig. 23 element 260 and para 40… “The electrical stimulation signal generated by the pacing system is effective for performing direct stimulation of the diaphragm, phrenic nerve stimulation, vagus nerve stimulation, or a combination thereof” and para 152… “as further described herein, such as with reference to FIG. 23, one or more reference electrodes may be implanted within the patient's airway, or within or on any other portions of the patient's body (e.g., within the patient's GI tract, subcutaneously, or externally placed electrodes attached to the patient's skin).”] to provide a less invasive and therefore safer way to stimulate nerves [see para 6… “Accordingly, there exists a need for a less invasive, safer, and simpler system and technique to provide reliable diaphragmatic pacing and phrenic nerve stimulation.  It thus would be desirable to provide alternative systems, devices, and methods for positioning and fixing diaphragm stimulation electrodes proximate to desired stimulation sites”].
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Baru in view of Levine by replacing the implantable stimulator with an external nerve stimulator positioned on the skin near the diaphragm to stimulate the vagus nerve similar to that disclosed by Penner since this will allow for less invasive nerve stimulation which reduces the risk of treatment.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baru in view of Levine as applied to claims 1 above, and further in view of Simon et al (US 20150142082) hereafter known as Simon
Baru in view of Levine discloses the invention substantially as claimed including all the limitations of claim 1.
However, Baru in view of Levine never discloses any form of imaging and thus fails to disclose “the test result is from imaging the brain”.
Simon discloses that the use of fMRI (functional magnetic resonance imaging) of a brain is a known way to provide feedback on activity in the brain  [see para 152… “The fMRI images have been used by themselves (i.e., without an EEG signal) to generate a signal that the subject uses for neurofeedback, with the objective of having the subject learn to modulate the activity of particular visualizable structures or circuits within the brain”.] in the analogous art of vagus nerve stimulation [see para 2… “At least some of the objectives of the invention are met by adapting vagus nerve stimulation (VNS) devices and methods for use with biofeedback.”]
Since fMRI imaging of the brain and respiratory parameters both individually provide feedback on the activity of the brain on the activity of the vagus nerve, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Baru in view of Levine to include the use of fMRI imaging of the brain similarly to that disclosed by Simon as the use of both imaging and respiratory parameters would produce better, if not the same accuracy in feedback.


Claim(s) 15 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baru in view of Levine as applied to claims 1 and 19 above, and further in view of Puskas et al (US 20030074039) hereafter known as Puskas.

Regarding claim 15:
Baru in view of Levine discloses the invention substantially as claimed including all the limitations of claim 1 above. Additionally, Baru in view of Levine discloses multiple electrodes [see para 14 of Baru… “The IPG further includes a control unit configured to trigger delivering of electric stimulation pulses via the stimulation electrode(s)”] which are understood to direct stimulation to the phrenic and vagus nerves [see para 30 of Baru… “The stimulation pulses are preferably delivered to a vagus nerve and/or a phrenic nerve”]
	However, Baru in view of Levine discloses using an implanted stimulator with electrodes on a lead [see Fig. 1 of Baru elements 106 (is an implantable generator with the stimulator), elements 107 (electrodes), element 100 (lead)] and thus fails to disclose “inserting a catheter with one or more electrodes in a blood vessel of the subject, and positioning the one or more electrodes proximate the nerve as recited” by claim 15.
Puskas discloses a catheter with multiple electrodes [see abstract “The present invention further provides embodiments of catheter and tube electrode devices that incorporate expanding electrodes intended to contact the interior walls of blood vessels or anatomic structures in which the electrode devices are implanted.” And see para 81 “In the circumferential electrode embodiment shown in FIG. 3C, non-conductive ribs 205 support electrically exposed electrodes 206 circumferentially disposed thereon.”] that are intravenous (i.e. placed in blood vessels) [see para 71…. “intravenous catheters having a distally disposed electrode means that can be expanded in the internal jugular vein so as to press up against the internal wall of the internal jugular vein and force contact between an electrode and the blood vessel wall.”] that provides a noninvasive stimulation of nerves in the analogous art of nerve stimulation [see abstract… “The present invention also provides cutaneous array electrodes that may be used non-invasively to stimulate the vagus nerve.”]
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Baru in view of Levine by changing the implantable stimulator with a catheter stimulator with multiple electrodes and positioned in the blood vessels similarly to that disclosed by Puskas as this configuration / placement of electrodes can replace an invasive treatment with a less invasive treatment to stimulate nerves thereby decreasing the risk of treatment

Regarding claim 24:
Baru in view of Levine discloses the invention substantially as claimed including all the limitations of claim 19 above. Additionally, Baru in view of Levine discloses multiple electrodes [see para 14 of Baru… “The IPG further includes a control unit configured to trigger delivering of electric stimulation pulses via the stimulation electrode(s)”] which are understood to direct stimulation to the phrenic and vagus nerves [see para 30 of Baru… “The stimulation pulses are preferably delivered to a vagus nerve and/or a phrenic nerve”]
	However, Baru in view of Levine discloses using an implanted stimulator with electrodes on a lead [see Fig. 1 of Baru elements 106 (is an implantable generator with the stimulator), elements 107 (electrodes), element 100 (lead)] and thus fails to disclose “an intravascular catheter having a first set of electrodes configured to stimulate a right phrenic nerve and a second set of electrodes configured to stimulate a left phrenic nerve” as recited by claim 24.
Puskas discloses a catheter with multiple electrodes [see abstract “The present invention further provides embodiments of catheter and tube electrode devices that incorporate expanding electrodes intended to contact the interior walls of blood vessels or anatomic structures in which the electrode devices are implanted.” And see para 81 “In the circumferential electrode embodiment shown in FIG. 3C, non-conductive ribs 205 support electrically exposed electrodes 206 circumferentially disposed thereon.”] that are intravenous (i.e. placed in blood vessels) [see para 71…. “intravenous catheters having a distally disposed electrode means that can be expanded in the internal jugular vein so as to press up against the internal wall of the internal jugular vein and force contact between an electrode and the blood vessel wall.”] that provides a noninvasive stimulation of nerves in the analogous art of nerve stimulation [see abstract… “The present invention also provides cutaneous array electrodes that may be used non-invasively to stimulate the vagus nerve.”]
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Baru in view of Levine by changing the implantable stimulator with a catheter stimulator with multiple electrodes and positioned in the blood vessels similarly to that disclosed by Puskas as this configuration / placement of electrodes can replace an invasive treatment with a less invasive treatment to stimulate nerves thereby decreasing the risk of treatment
Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Baru in view of Levine in view of Puskas to include a second set of electrodes similarly as that claimed (i.e. a first set of electrodes configured to stimulate a right phrenic nerve and a second set of electrodes configured to stimulate a left phrenic nerve) since this is a duplication of parts which has been deemed by the courts, absent unexpected results to be an obvious modification [see In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)].





Claims 12, 47 and 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baru in view of Levine as applied to claim 1 above, and further in view of Kornet in view of De Taboada et al (US 20100105977) hereafter known as De Taboada in view of Yun et al (US 20090024176) hereafter known as Yun.

Baru in view of Levine discloses the invention substantially as claimed including all the limitations of claim 1. Also, Baru in view of Levine is directed to breathing disorders [see para 2 of Baru… “Preferably, the system is suitable for Vagus-Phrenic Nerve Stimulation (VNS-PhrNS) therapy, in particular for the treatment of patients suffering from Congestive Heart Failure (CHF) with Central Sleep Apnea (CSA) syndrome.”] and use of this device with mechanical ventilation [see para 74 of Baru… “4) the system can provide assistive breathing therapy for CHF patients admitted to the hospital and placed on mechanical ventilation”]
Additionally, Baru in view of Levine discloses that vagus nerve stimulation may be used to reduce inflammatory processes [see para 8 of Baru… “Experimental data have demonstrated that stimulation of a vagus nerve at the cervical level is able to reverse ventricular remodeling of the failing heart. There is also evidence that increasing parasympathetic activity may stimulate the production of nitric oxide, and reduce the devastating inflammatory process involved in heart failure.”]
However, Baru in view of Levine uses EEG readings to determine the brain condition. Thus, Baru in view of Levine fails to disclose “wherein the brain condition is determined based on a level of an inflammation or pain related protein in blood of the subject” as recited by claim 12, “comparing the condition of the brain to a threshold or a range, and wherein determining a stimulation parameter includes determining a stimulation parameter based on the comparison of the condition of the brain to the threshold or the range” as recited by claim 47, and “performing a test that provides a test result, wherein the test result is indicative of brain injury or dysfunction and wherein determining the condition of the brain includes comparing the test result to a predetermined value” as recited by claim 51.
Yun discloses disordered breathing can contribute to strokes [see para 68… “Furthermore, disordered breathing may contribute to a number of adverse cardiovascular outcomes such as hypertension, stroke”] in the analogous art of nerve stimulation [see para 24… “According to one embodiment, a stimulator (130) includes an implantable controller coupled through leads to electrodes to be implanted on the diaphragm in the vicinity of the phrenic nerve branches.”].
	Kornet discloses a device that modulates vagal nerve signals (ie stimulates the vagus nerve) to reduce inflammation based on comparison to an inflammation threshold in the analogous art of nerve stimulation [see abstract.. “A medical device is configured to perform a method for modulating vagal nerve signals to reduce inflammation” and abstract “The metric is compared to an inflammation detection threshold”].
	De Taboada discloses after a user experiences a stroke, there are secondary destructive mechanisms that result in nerve damage and that this secondary mechanisms include cytokines and inflammation [see para 101… “Primary destructive events include disease processes or physical injury or insult, including stroke” and “Secondary destructive mechanisms include any mechanism that leads to the generation and release of neurotoxic molecules, including apoptosis, depletion of cellular energy stores because of changes in mitochondrial membrane permeability, release or failure in the reuptake of excessive glutamate, reperfusion injury, and activity of cytokines and inflammation.”] in the analogous art of therapeutic treatment of the brain [see abstract… “The therapeutic treatment method includes irradiating at least a portion of a patient's brain with light and applying a non-light energy to the at least a portion of the patient's brain.”]
	Since a patient undergoing breathing disorders is susceptible to stroke as taught by Yun, and De Taboada discloses that strokes often causes inflammation in the brain with this inflammation leading to additional nerve death, it would have been obvious to one having ordinary skill in the time the invention was filed to modify Baru in view of Levine to include a feedback system that modulates the vagus nerve based on inflammation similar to that of Kornet specifically around the brain as this will help to mitigate damage of a user who is susceptible to strokes and the inflammation that occurs with strokes. With respect to claim 12, the inflammation is compared to a threshold, this is at least a form of a level and, a comparison of the inflammation to a threshold recites claim 47. With respect to claim 51, measuring the brain inflammation level to a threshold is performing a test indicative of brain injury or dysfunction and comparing the test result to a predetermined value




Claim(s) 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baru in view of Levine as applied to claims 26-27 above, and further in view of Yun.
Baru in view of Levine discloses the invention substantially as claimed including all the limitations of claims 26-27 which includes a stimulator that stimulates both the phrenic and vagus nerve.
However, Baru in view of Levine is silent as to any specific coordination of stimulation between the vagus and Phrenic. Therefore, Baru in view of Levine fails to disclose “wherein stimulation of the first nerve is in synchrony with stimulation of the third nerve”, “wherein stimulation of the first nerve is coordinated with stimulation of the second nerve” and “wherein stimulation the first nerve is in synchrony with stimulation of the second nerve.”.
Yun discloses coordinating stimulation (i.e. synchrony) between cardiac tissue (understood to be controlled via stimulation of the vagus nerves) and diaphragm tissue (understood to be controlled via stimulation of the phrenic nerves) for the purpose of producing respiratory sinus arrhythmia which is understood to improve breathing  [see claim 1 of Yun…  “electrically stimulating: (a) cardiac tissue in said subject;  and (b) diaphragm tissue in said subject;  in a manner effective to produce respiratory sinus arrhythmia in said subject.” And… see para 34… “an alternative to direct pacing of the heart is to stimulate the vagus nerve (or only the cardiac branch of the vagus nerve) or the sympathetic nerve system to control the beat rate of the subject's heart.” And para 21… “The electrical stimulation of the diaphragm can occur by stimulating the phrenic nerve to control breathing”] in the analogous art of nerve stimulation [see para 24… “According to one embodiment, a stimulator (130) includes an implantable controller coupled through leads to electrodes to be implanted on the diaphragm in the vicinity of the phrenic nerve branches.”].
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Baru in view of Levine stimulate the first and second and third nerves in synchrony as recited by claims 28 and 30 and to coordinate stimulation between the first and second nerves as recited by claim 29 similarly to that described by Yun for the purpose of producing respiratory sinus arrhythmia to improve respiration.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIAN X LUKJAN whose telephone number is (571)270-7305. The examiner can normally be reached Monday - Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




SEBASTIAN X LUKJAN
/SXL/Examiner, Art Unit 3792
 

/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792